As filed with the Securities and Exchange Commission on January 29, Commission File No.: 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICA FIRST TAX EXEMPT INVESTORS, L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1004 Farnam Street Suite 400 Omaha, Nebraska68102 (402) 444-1630 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 47-0810385 (IRS Employer Identification Number) Lisa Y. Roskens President and Chief Executive Officer The
